PER CURIAM.
Appellant Marlene East, f/k/a Marlene Lague, appeals the trial court’s order denying her contempt relief for the failure of appellee Daniel Lague to pay into a college fund agreed upon in the dissolution settlement agreement. The parties’ settlement agreement unambiguously indicates that the provision concerning the children’s college fund was intended as a child support provision, and thus, contempt is an available enforcement tool. See Zern v. Zern, 737 So.2d 631 (Fla. 1st DCA 1999). The trial court’s order is, therefore, REVERSED and this case is REMANDED for further proceedings.
WOLF, C.J., KAHN and POLSTON, JJ., Concur.